DETAILED ACTION
Allowable Subject Matter
Claims 1-20 (renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-14) filed on 4 May 2022.    
In addition to Applicant’s remarks filed on 4 May 2022, Kazmi does not anticipate or render obvious the uniquely distinct features of “determining, according to the data relating to the user equipment and responsive to determining that there is an initiation of a call session for the user equipment to be facilitated by the first network node, a probability that the call session will be interrupted, wherein the determining the probability that the call session will be interrupted is based on the Tx power of the user equipment relative to the first network node; and controlling connectivity between the user equipment and a second network node based on the probability that the call session will be interrupted, wherein the second network node employs a second radio access technology.” as recited in claim 1, “determining, according to the data relating to the user equipment and responsive to the determining that there is an ongoing call session at the user equipment facilitated by the first network node, a probability that a quality of the ongoing call session will become impaired, wherein the determining the probability that the quality of the ongoing call session will become impaired is based on the Tx power of the user equipment relative to the second network node; and controlling connectivity between the user equipment the second network node based on the probability that the quality of the ongoing call session will become impaired, wherein the second network node employs a second radio access technology.” as recited in claim 10, and “obtaining, by a processing system including a processor, data relating to a user equipment, wherein the user equipment is communicatively coupled to a first network node of a network and to a second network node of the network, wherein the first network node employs a first radio access technology, wherein the second network node employs a second radio access technology, and wherein the data relating to the user equipment includes information regarding a speed of movement of the user equipment; ... determining, by the processing system, according to the data relating to the user equipment and responsive to determining that there is an initiation of a call session for the user equipment to be facilitated by the first network node, that a probability of the call session becoming disconnected satisfies a threshold, wherein the determining that the probability of the call session becoming disconnected satisfies the threshold is based on the information regarding the speed of movement of the user equipment; and maintaining, by the processing system, connectivity between the user equipment and the second network node responsive to the determining that the probability of the call session becoming disconnected satisfies the threshold.” as recited in claim 16, over any of the prior art of record, alone or in combination.  Claims 2-9 depend on claim 1, claims 11-15 depend on claim 10, and claims 17-20 depend on claim 16, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645